Citation Nr: 0626486	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-02 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1987 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.




FINDING OF FACT

Bilateral tinnitus was not manifest in service and is 
unrelated to the veteran's service.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in 
March 2003, after the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet.App. 112, (2004), referred to as Pelegrini 
II, the United States Court of Appeals for Veterans Claims 
(Court) essentially held that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."

The Board notes that a VCAA letter dated in November 2003 
discussed the evidence of record and noted which evidence VA 
was responsible for obtaining.  The letter instructed the 
veteran regarding the evidence necessary to substantiate his 
claim.  The veteran was asked to identify any additional 
evidence pertaining to his claim.  A letter dated in January 
2004 asked the veteran to provide addresses for physicians he 
had previously identified.  The veteran's claim was 
subsequently readjudicated and a statement of the case was 
issued in June 2004.  Thus, the notice provided was in 
compliance with Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In addition, pertinent VA and private treatment records have 
been associated with the claims folders, and a VA 
examinations has been carried out.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is satisfied that the duty to assist 
requirements of the VCAA and the implementing regulations 
have been satisfied with respect to the veteran's claim.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Having reviewed the evidence pertaining to the veteran's 
claim, the Board has concluded that service connection for 
bilateral tinnitus is not warranted.  The record demonstrates 
that tinnitus was not diagnosed in service.  In fact, the 
veteran denied dizziness and ear trouble on discharge 
examination in September 1991.  

Meniere's disease was diagnosed in May 2003.  At that time, 
the veteran complained of bilateral tinnitus and hearing loss 
in the left ear.  He reported an increase in tinnitus with 
episodes of dizziness and vertigo.  He also complained of 
occasional aural fullness.  

Upon VA examination in May 2003, the veteran reported that he 
was exposed to acoustic trauma in service.  He indicated that 
he had experienced fullness and tinnitus, as well as episodes 
of dizziness.  The examiner noted that the veteran's private 
physician had diagnosed Meniere's disease.  He opined that 
the veteran's tinnitus was as likely as not related to the 
veteran's Meniere's syndrome, which included fluctuating 
hearing and fullness.  He opined that the tinnitus was not as 
likely as not related to noise exposure in service.

In sum, there is no competent evidence linking the veteran's 
tinnitus to his military service.  Rather, the VA examiner 
concluded that the tinnitus was related to his Meniere's 
syndrome.  

The evidence of a relationship between the veteran's tinnitus 
and his military service is limited to his assertions; 
however, as a layperson, he is not qualified to render an 
opinion concerning question of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board is aware that a layman is competent to report that they 
experience a ringing sound.  The veteran has reported that 
after a loud trap, in service, his ears would keep ringing.  
However, far more probative is the veteran's specific denial 
of ear trouble prior to separation.  Furthermore, the initial 
treatment records after service tend to establish a post 
service onset rather than an in-service onset or continuity 
of symptoms since service.  The more probative evidence tends 
to establish that any in-service ringing (if any) was acute 
and did not result in chronicity; and that the opinion of the 
VA examiner linking tinnitus to a post service onset is more 
convincing than the veteran's unsupported lay assertion.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus and there is no doubt to be resolved.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


